No. 99-40323
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-40323
                         Conference Calendar


JOSEPH HOWARD STEWART, III,

                                           Plaintiff-Appellant,

versus

D. COX, Correctional Officer 3;
J. L. WARREN, Captain; UNKNOWN PERSON DOES,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:97-CV-291
                       --------------------
                         February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Joseph Howard Stewart, III, TDCJ #602302, appeals the

magistrate judge’s denial of his motion for appointment of

counsel in his 42 U.S.C. § 1983 action.    Stewart argues that he

previously had the assistance of an inmate and now he lacks that

assistance.    Stewart also argues that it would be unfair to

require him to proceed pro se against two professional attorneys,

that he lacks the mental faculties to present the case, and that

he is unable to respond to the two motions for summary judgment

because he is unschooled in the law.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-40323
                                -2-

     Stewart has not demonstrated an exceptional circumstance

warranting the appointment of an attorney because the case

represents a typical use of force claim, the facts are not

complex, Stewart has demonstrated that he has a grasp of the

legal issues, and Stewart has already responded to one motion for

summary judgment.   See Norton v. Dimazana, 122 F.3d 286, 293 (5th

Cir. 1997).   Accordingly, the magistrate judge did not abuse his

discretion in denying the motion for appointment of counsel, and

the order of the magistrate judge is AFFIRMED.